                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

BARNEY BIVINS,                    )
                                  )
           Plaintiff,             )
                                  )
      v.                          )                        CV 119-157
                                  )
C.R. BARD INCORPORATED and BARD )
PERIPHERAL VASCULAR               )
INCORPORATED,                     )
                                  )
           Defendants.            )
                             _________

                                          ORDER
                                          _________

       Before the Court is the parties’ Joint Stipulation and Motion to Stay Proceedings,

wherein the parties request a stay of discovery and all pretrial deadlines to enable the parties

to engage in settlement negotiations. (Doc. no. 23.) For good cause shown, the Court

GRANTS the motion and STAYS all discovery in this action through and including March

20, 2020. In the event settlement negotiations are not successful, the parties shall confer and

submit a proposed joint revised scheduling order on or before March 20, 2020.

       SO ORDERED this 20th day of December, 2019, at Augusta, Georgia.
